DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3-5, 9, 11-13, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner agrees with the remarks made by the applicant on 11 January 2021 that the previously presented prior art does not disclose the new limitations. Specifically, Maguire describes a cooling system that uses a switch valve to change the cooling fluid flow between the blade track and the vane cooler. This would be in direct conflict with the new limitations, which require the supply of the cooling air to the vane case to be independent of the supply to the tip clearance distributor. The only other art that was found that provided a similar system also used a switch valve for the distribution splitting, and it would not have been obvious to modify the systems to have separate valves for each of the supplies, as both systems are dependent on the switching nature of the valves used, and any addition of more valves would change the operation of the system along with requiring a new and different processor.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745